Exhibit 10.5

 

UTSTARCOM, INC.

 

INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

This Involuntary Termination Severance Agreement (the “Agreement”) is made and
entered into effective as of February 1, 2010 (the “Effective Date”), by and
between Jack Lu (the “Employee”) and UTStarcom, Inc., a Delaware corporation
(the “Company”).  Certain capitalized terms used in this Agreement are defined
in Section 1 below.

 

RECITALS

 

A.                                    The Company desires to retain the services
of the Employee, and the Employee desires to be employed by the Company, on the
terms and subject to the conditions set forth in this Agreement and the offer
letter dated February 1, 2010 (the “Offer Letter”).

 

B.                                    The Board of Directors of the Company (the
“Board”) believes that it is in the best interests of the Company and its
shareholders to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the employment of
Employee by the Company, the parties agree as follows:

 


1.                                      DEFINITION OF TERMS. THE FOLLOWING TERMS
REFERRED TO IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)                                 CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF
PERSONAL DISHONESTY TAKEN BY THE EMPLOYEE IN CONNECTION WITH HIS
RESPONSIBILITIES AS AN EMPLOYEE WHICH IS INTENDED TO RESULT IN SUBSTANTIAL
PERSONAL ENRICHMENT OF THE EMPLOYEE, (II) EMPLOYEE’S CONVICTION OF A FELONY
WHICH THE BOARD REASONABLY BELIEVES HAS HAD OR WILL HAVE A MATERIAL DETRIMENTAL
EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS, (III) A WILLFUL ACT BY THE
EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND IS INJURIOUS TO THE COMPANY, AND
(IV) CONTINUED WILLFUL VIOLATIONS BY THE EMPLOYEE OF THE EMPLOYEE’S OBLIGATIONS
TO THE COMPANY AFTER THERE HAS BEEN DELIVERED TO THE EMPLOYEE A WRITTEN DEMAND
FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S
BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES.


 


(B)                                 GOOD REASON. “GOOD REASON” SHALL MEAN,
WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, (I) A SIGNIFICANT REDUCTION OF
THE EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND
RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES,
POSITION AND RESPONSIBILITIES; PROVIDED, HOWEVER, THAT THE SOLE OCCURRENCE OF
THE COMPANY BEING ACQUIRED AND MADE PART OF A LARGER ENTITY SHALL NOT CONSTITUTE
A “GOOD REASON;” (II) A REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE SALARY
AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) A MATERIAL REDUCTION BY
THE COMPANY IN THE KIND OR LEVEL OF EMPLOYEE COMPENSATION OR BENEFITS TO WHICH
THE EMPLOYEE IS ENTITLED IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT
THAT THE EMPLOYEE’S OVERALL BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (IV) THE
RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION WHERE SUCH RELOCATION
INCREASES THE DISTANCE THE EMPLOYEE MUST TRAVEL TO WORK BY MORE THAN THIRTY (30)
MILES FROM THE EMPLOYEE’S COMMUTE PRIOR TO THE RELOCATION; (V) ANY PURPORTED
TERMINATION OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR
FOR


 

--------------------------------------------------------------------------------


 


WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR (VI) THE FAILURE OF THE COMPANY
TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN
SECTION 8 BELOW.  FOR PURPOSES OF CLARIFICATION, IF THE EMPLOYEE DOES NOT BECOME
CEO WITHIN THE TIME PERIOD SET FORTH IN THE OFFER LETTER, THEN THAT WILL BE
CONSIDERED A SIGNIFICANT REDUCTION OF THE EMPLOYEE’S DUTIES, POSITION OR
RESPONSIBILITIES UNDER CLAUSE (I), UNLESS PRIOR TO THAT TIME THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED FOR CAUSE OR HE RESIGNS WITHOUT GOOD
REASON.


 


(C)                                  INVOLUNTARY TERMINATION. “INVOLUNTARY
TERMINATION” SHALL MEAN ANY TERMINATION (OTHER THAN A TERMINATION FOR CAUSE) OF
THE EMPLOYEE BY THE COMPANY.


 


(D)                                 TERMINATION DATE. “TERMINATION DATE” SHALL
MEAN THE EFFECTIVE DATE OF ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO
THE OTHER HEREUNDER.


 


2.                                      AT-WILL EMPLOYMENT. THE COMPANY AND THE
EMPLOYEE ACKNOWLEDGE THAT SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW. IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES
AT THE TIME OF TERMINATION, UNLESS OTHERWISE REQUIRED BY APPLICABLE LAWS AND
REGULATIONS.


 


3.                                      SEVERANCE BENEFITS.  IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF A GOOD REASON OR AN
INVOLUNTARY TERMINATION DURING THE TERM OF THIS AGREEMENT, THEN THE EMPLOYEE
SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:


 


(A)                                 AN AMOUNT EQUAL TO 70% OF TWELVE (12) MONTHS
OF THE EMPLOYEE’S BASE SALARY AS IN EFFECT AS OF THE TERMINATION DATE, LESS
APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE
TERMINATION DATE;


 


(B)                                 AN AMOUNT EQUAL TO ONE HUNDRED PERCENT
(100%) OF EMPLOYEE’S FULL ANNUAL PERFORMANCE TARGET BONUS FOR THE YEAR IN WHICH
THE TERMINATION OCCURS, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE
TERMINATION DATE;


 


(C)                                  ALL EQUITY AWARDS, INCLUDING WITHOUT
LIMITATION STOCK OPTION GRANTS, RESTRICTED STOCK AND STOCK PURCHASE RIGHTS,
GRANTED BY THE COMPANY TO THE EMPLOYEE SHALL BECOME FULLY VESTED OR RELEASED
FROM THE COMPANY’S REPURCHASE RIGHT (IF ANY SHARES OF STOCK PURCHASED BY OR
GRANTED TO THE EMPLOYEE REMAIN SUBJECT TO SUCH REPURCHASE RIGHT) AND EXERCISABLE
AS OF THE DATE OF THE TERMINATION TO THE EXTENT SUCH EQUITY AWARDS ARE
OUTSTANDING AND UNEXERCISABLE OR UNRELEASED AT THE TIME OF SUCH TERMINATION. 
THE EMPLOYEE’S EQUITY AWARDS SHALL BE EXERCISABLE UNTIL THE EARLIEST OF
(A) TWELVE (12) MONTHS FROM THE TERMINATION DATE, (B) THE LATEST DATE THE EQUITY
AWARD COULD HAVE EXPIRED BY ITS ORIGINAL TERMS UNDER ANY CIRCUMSTANCES, (C) THE
TENTH (10TH) ANNIVERSARY OF THE ORIGINAL DATE OF GRANT OF THE EQUITY AWARD, OR
(D) THE DATE PROVIDED FOR UNDER THE EQUITY PLAN UNDER WHICH THE AWARD WAS
GRANTED;


 


(D)                                 ALL EMPLOYEE’S OUTSTANDING RESTRICTED CASH
AWARDS, IF ANY, SHALL BECOME FULLY VESTED, PAYABLE IN A LUMP SUM WITHIN THIRTY
(30) DAYS OF THE TERMINATION DATE; AND


 


(E)                                  AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF
HEALTH INSURANCE PREMIUMS AT THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND
DENTAL) COVERAGE AND BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY
IMMEDIATELY PRECEDING THE DAY OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT,
PAYABLE WITHIN THIRTY (30) DAYS OF THE DATE OF TERMINATION.

 

--------------------------------------------------------------------------------


 


IT IS THE INTENT OF THE PARTIES THAT THE TERMS OF THIS AGREEMENT WILL BE
INCLUSIVE OF, AND SATISFY ALL THE COMPANY’S (AND ITS AFFILIATES’) SEVERANCE
OBLIGATIONS AFTER THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY SEVERANCE TO WHICH THE EMPLOYEE MAY BE
ENTITLED PURSUANT TO APPLICABLE LAW.  IN THIS RESPECT, ANY AMOUNTS DUE AND OWING
HEREUNDER WILL FIRST BE USED TO OFFSET ANY AMOUNTS THAT THE COMPANY (OR ITS
AFFILIATES) MAY OTHERWISE OWE TO THE EMPLOYEE UNDER APPLICABLE LAWS IN
CONNECTION WITH HIS TERMINATION.


 


4.                                      OTHER TERMINATIONS. FOR AVOIDANCE OF
DOUBT, IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY TERMINATES AS A RESULT OF
CAUSE OR THE EMPLOYEE RESIGNS WITHOUT GOOD REASON, THEN THE EMPLOYEE SHALL NOT
BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS HEREUNDER, EXCEPT THOSE
BENEFITS REQUIRED TO BE PROVIDED BY LAW.


 


5.                                      ACCRUED WAGES AND VACATION; EXPENSES.
WITHOUT REGARD TO THE REASON FOR, OR THE TIMING OF, EMPLOYEE’S TERMINATION OF
EMPLOYMENT: (I) THE COMPANY SHALL PAY THE EMPLOYEE ANY UNPAID BASE SALARY DUE
FOR PERIODS PRIOR TO THE TERMINATION DATE; (II) THE COMPANY SHALL PAY THE
EMPLOYEE ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE
TERMINATION DATE; AND (III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY
THE EMPLOYEE, THE COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES
REASONABLY AND NECESSARILY INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE
BUSINESS OF THE COMPANY PRIOR TO THE TERMINATION DATE. THESE PAYMENTS SHALL BE
MADE PROMPTLY UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


 


6.                                      RELEASE AND NON-DISPARAGEMENT AGREEMENT.
AS A CONDITION TO RECEIVING SEVERANCE OR OTHER BENEFITS UNDER THIS AGREEMENT,
EMPLOYEE WILL BE REQUIRED TO SIGN A WAIVER AND RELEASE OF ALL CLAIMS ARISING OUT
OF HIS INVOLUNTARY TERMINATION OR SEPARATION FOR GOOD REASON AND AN AGREEMENT
NOT TO DISPARAGE THE COMPANY, ITS DIRECTORS, OR ITS EXECUTIVE OFFICERS, IN A
REASONABLE FORM SATISFACTORY TO THE COMPANY; PROVIDED, HOWEVER, EMPLOYEE WILL
NOT BE REQUIRED TO WAIVE OR RELEASE ANY RIGHTS RELATED TO THE COMPANY’S
INDEMNIFICATION OBLIGATIONS OR THAT ARISE UNDER THE COMPANY’S D&O INSURANCE
COVERAGE.


 


7.                                      SUCCESSORS.


 


(A)                                 COMPANY’S SUCCESSORS. ANY SUCCESSOR TO THE
COMPANY (WHETHER DIRECT OR INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER,
CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT AND AGREE EXPRESSLY TO PERFORM THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY WOULD BE
REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE ABSENCE OF A SUCCESSION. FOR ALL
PURPOSES UNDER THIS AGREEMENT, THE TERM “COMPANY” SHALL INCLUDE ANY SUCCESSOR TO
THE COMPANY’S BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE ASSUMPTION
AGREEMENT DESCRIBED IN THIS SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS
OF THIS AGREEMENT BY OPERATION OF LAW.


 


(B)                                 EMPLOYEE’S SUCCESSORS. WITHOUT THE WRITTEN
CONSENT OF THE COMPANY, EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR
ANY RIGHT OR OBLIGATION UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY.
NOTWITHSTANDING THE FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF
EMPLOYEE HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
EMPLOYEE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.

 

--------------------------------------------------------------------------------


 


8.                                      NOTICES.


 


(A)                                 GENERAL. NOTICES AND ALL OTHER
COMMUNICATIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY U.S.
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID. IN
THE CASE OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME
ADDRESS WHICH HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN WRITING. IN THE
CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS CORPORATE
HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF ITS
SECRETARY.


 


(B)                                 NOTICE OF TERMINATION. ANY TERMINATION BY
THE COMPANY FOR CAUSE OR BY THE EMPLOYEE AS A RESULT OF A VOLUNTARY RESIGNATION
OR AN INVOLUNTARY TERMINATION SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION
TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL
SPECIFY THE TERMINATION DATE (WHICH SHALL BE NOT MORE THAN THIRTY (30) DAYS
AFTER THE GIVING OF SUCH NOTICE).  THE COMPANY MAY, IN ITS DISCRETION, PAY
EMPLOYEE IN LIEU OF NOTICE.  THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE
NOTICE ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY
TERMINATION SHALL NOT WAIVE ANY RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE
EMPLOYEE FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS
HEREUNDER.


 

9.                                      Arbitration.

 

(a)                                 Arbitration.  In consideration of Employee’s
employment with the Company, its promise to arbitrate all employment-related
disputes, and Employee’s receipt of the compensation, pay raises, and other
benefits paid to Employee by the Company, at present and in the future, Employee
agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder, or
benefit plan of the Company, in their capacity as such or otherwise), arising
out of, relating to, or resulting from Employee’s employment with the Company or
the termination of Employee’s employment with the Company, including any breach
of this Agreement, shall be subject to binding arbitration under the arbitration
rules set forth in applicable law of Hong Kong.  Disputes that Employee agree to
arbitrate, and thereby agree to waive any right to a trial by jury, include any
statutory claims under local, state, or federal law, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Sarbanes-Oxley Act, the Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, the Family and Medical Leave Act, the California Family Rights Act,
the California Labor Code, claims of harassment, discrimination, and wrongful
termination, and any statutory or common law claims, as well as all such
statutes and decrees under the laws of Hong Kong.  Employee further understands
that this Agreement to arbitrate also applies to any disputes that the Company
may have with Employee.

 

(b)                                 Procedure.  Employee agrees that any
arbitration will be administered by Judicial Arbitration & Mediation
Services, Inc. (“JAMS”), pursuant to its employment arbitration rules &
procedures (the “JAMS rules”).  Employee agrees that the arbitrator shall have
the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication, and motions to
dismiss and demurrers, prior to any arbitration hearing.  Employee agrees that
the arbitrator shall issue a written decision on the merits.  Employee also
agrees that the arbitrator shall have the power to award any remedies available
under applicable law, and that the arbitrator shall award attorneys’ fees and
costs to the prevailing party, except as prohibited by law.  Employee agrees
that the decree or award rendered by the

 

--------------------------------------------------------------------------------


 

arbitrator may be entered as a final and binding judgment in any court having
jurisdiction thereof.  Employee understands that the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS except that
Employee shall pay any initial filing fees associated with any arbitration that
Employee initiates, but only so much of the filing fees as Employee would have
instead paid had Employee filed a complaint in a court of law.  Employee agrees
that the arbitrator shall administer and conduct any arbitration in accordance
with Hong Kong procedural and substantive law, without reference to rules of
conflict of law.  To the extent that the JAMS rules conflict with Hong Kong law,
Hong Kong law shall take precedence.  Employee agree that any arbitration under
this Agreement shall be conducted in Hong Kong.

 

(c)                                  Remedy.  Except as provided by applicable
law and this Agreement, arbitration shall be the sole, exclusive, and final
remedy for any dispute between Employee and the Company.  Accordingly, except as
provided by applicable law and this Agreement, neither Employee nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration.

 

(d)                                 Administrative Relief.  Employee understands
that this Agreement does not prohibit Employee from pursuing an administrative
claim with a local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment,
including, but not limited to, the Department of Fair Employment and Housing,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or the Workers’ Compensation Board.  This Agreement does, however, preclude
Employee from pursuing court action regarding any such claim, except as
permitted by law.

 


(E)                                  VOLUNTARY NATURE OF AGREEMENT.  EMPLOYEE
ACKNOWLEDGES AND AGREES THAT EMPLOYEE IS EXECUTING THIS AGREEMENT VOLUNTARILY
AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. 
EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT AND HAS ASKED ANY QUESTIONS NEEDED TO UNDERSTAND THE TERMS,
CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT EMPLOYEE IS WAIVING EMPLOYEE’S RIGHT TO A JURY TRIAL.  FINALLY,
EMPLOYEE AGREES THAT HE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF EMPLOYEE’S CHOICE BEFORE SIGNING THIS AGREEMENT.


 


10.                               MISCELLANEOUS PROVISIONS.


 


(A)                                 NO DUTY TO MITIGATE. THE EMPLOYEE SHALL NOT
BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS
AGREEMENT, NOR SHALL ANY SUCH PAYMENT BE REDUCED BY ANY EARNINGS THAT THE
EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


 


(B)                                 WAIVER.  NO PROVISION OF THIS AGREEMENT MAY
BE MODIFIED, WAIVED OR DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE
IS AGREED TO IN WRITING AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER
OF THE COMPANY (OTHER THAN THE EMPLOYEE). NO WAIVER BY EITHER PARTY OF ANY
BREACH OF, OR OF COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT
BY THE OTHER PARTY SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR
PROVISION OR OF THE SAME CONDITION OR PROVISION AT ANOTHER TIME.


 


(C)                                  INTEGRATION. THIS AGREEMENT, TOGETHER WITH
THE OFFER LETTER BETWEEN EMPLOYEE AND THE COMPANY AND ANY OUTSTANDING RESTRICTED
CASH AGREEMENTS AND EQUITY AWARD AGREEMENTS REFERENCED HEREIN REPRESENT THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER
HEREIN AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS,

 

--------------------------------------------------------------------------------


 


WHETHER WRITTEN OR ORAL, WITH RESPECT TO THIS AGREEMENT, ANY RESTRICTED CASH
AGREEMENT AND EQUITY AWARD AGREEMENTS.


 


(D)                                 CHOICE OF LAW. THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
HONG KONG, WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS.


 


(E)                                  SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(F)                                   EMPLOYMENT TAXES. ALL PAYMENTS MADE
PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO WITHHOLDING OF APPLICABLE INCOME,
EMPLOYMENT AND OTHER TAXES REQUIRED TO BE WITHHELD BY THE COMPANY (OR ANY OF ITS
AFFILIATES) PURSUANT TO APPLICABLE LAWS.


 


(G)                                  COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(H)                                 NO REPRESENTATIONS. THE EMPLOYEE REPRESENTS
THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH HIS ATTORNEYS AND TAX ADVISORS,
AND HAS CAREFULLY READ AND UNDERSTANDS THE SCOPE, EFFECT AND POTENTIAL TAX
CONSEQUENCES OF THE PROVISIONS OF THIS AGREEMENT. THE EMPLOYEE REPRESENTS THAT
HE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

UTSTARCOM, INC.

 

 

 

By:

/s/ PETER BLACKMORE

 

 

 

 

Title:

Chief Executive Officer

 

EMPLOYEE:

/s/ JACK LU

 

Signature

 

 

 

Jack Lu

 

Printed Name

 

SIGNATURE PAGE TO

INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

 

--------------------------------------------------------------------------------